Citation Nr: 0601701	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased rating for shin splints, 
currently rated as 0 percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In that decision, the RO continued 
the noncompensable rating for shin splints and denied 
reopening the veteran's claim for service connection for low 
back strain.  

In July 2003, the appellant was afforded a video conference 
hearing before A. P. Simpson, who is an Acting Veterans Law 
Judge rendering the determination in this claim for an 
increased rating and was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

In a decision dated in June 2004 the Board reopened the 
veteran's claim for service connection for a lumbar 
disability.  It also remanded that reopened claim and the 
veteran's claim for an increased (compensable) evaluation for 
shin splints to the RO for further development.

The RO granted the veteran's claim for service connection for 
his lumbar spine disorder in a decision dated in February 
2005 and assigned an evaluation of 10 percent disabling 
effective July 30, 2001.  The RO also denied the veteran's 
claim for an increased (compensable) evaluation for the 
veteran's shin splints.  The veteran has appealed.

In September 2005, the appellant was afforded another video 
conference hearing before C. W. Symanski, who is one of the 
Veterans Law Judges rendering the determination in this claim 
for an increased rating and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

Because the veteran was afforded two hearings by two 
different Veterans Law Judges regarding the issue of 
entitlement to an increased evaluation for service-connected 
shin splints that issue will be decided in this decision by a 
panel of Veterans Law Judges.  The veteran's claim for 
entitlement to a higher initial evaluation for lumbar spine 
disease will be addressed in a separate decision.


FINDING OF FACT

The veteran's shin splints are manifested primarily by 
complaints of pain on prolonged standing or walking without 
any significant associated impairment of the knee or ankle. 


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent 
(noncompensable) for shin splints have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 
4.10, 4.20, 4.27, 4.31, 4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Shin Splints

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The Board again notes that it has reviewed all the evidence 
in the claims folder.  The Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the appellant's claim for an increased (compensable) 
evaluation for service-connected shin splints.

The veteran's service-connected shin splints have been 
evaluated as 0 percent disabling (noncompensable) since May 
24, 1997, and are rated under diagnostic code 5299-5262.  
When an unlisted residual condition is encountered which 
requires an analogous rating, the first two digits of the 
diagnostic code present that part of the rating schedule most 
closely identifying the bodily part or system involved, with 
a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27.  

The RO rated the veteran under diagnostic code 5262, 
impairment of the tibia and fibula, nonunion of, with loose 
motion, requiring brace, or malunion.  Compared to the other 
disabilities available for analogy, the anatomical location 
and the rating criteria necessary of knee and ankle 
disability make for an adequate analogy.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The relevant medical evidence includes a VA Radiographic 
report of the left ankle; a VA Bones examination dated in 
November 2001; a VA examination report dated in November 
2004; and numerous VA progress notes showing that he 
complained of pain in his shins and that he had a history of 
shin splints. 

The VA Radiographic report of the left ankle dated in 
September 1997 showed no osseous or articular abnormalities 
were demonstrated.  Specifically, no fractures or 
dislocations were seen.

The VA Bones examination report from November 2001 showed 
that the veteran stated the anterior aspect of his shins hurt 
with extended walking.  He denied weakness associated with 
it.  He stated that it got better when he did not do extended 
walking, however, working as a security guard he had to be on 
his feet all day long.  On examination there was slight 
tenderness to the anterior aspect of the shins below the 
knees.  The pain was extenuated with dorsal flexion of both 
feet.  The range of motion of the ankle of dorsal flexion was 
about 10 degrees bilaterally and plantar flexion of 40 
degrees bilaterally.  The veteran could stand on his toes and 
heels without evidence of weakness, however, there was some 
pain in the area of the insertion of muscles of flexion of 
both ankles on walking on the heels.  There was no evidence 
of weakness or neurological deficits associated with the 
veteran's condition.  The examiner gave an impression of 
bilateral shin splints by history with recurrent 
exacerbations.

The November 2004 VA examination report showed that the 
veteran complained that he continued to have anterior lateral 
leg pain with prolonged walking or standing.  He stated that 
he was unable to stand longer than 20 minutes without pain.  
He used no cane or crutches, but he wore orthotics in his 
shoes which he believed permitted him to stand longer.  
Physical examination showed that the veteran had no evidence 
of atrophy, swelling, induration, increased heat or redness 
in his legs.  He had tender tendo Achilles muscles 
bilaterally.  Passive dorsiflexion  and plantar flexion of 
both ankles caused leg pain.  The examiner could think of no 
reason that passive dorsiflexion of the veteran's ankle 
should cause any pain in the tibialis anticus muscle.  
Dorsalis pedis pulses were palpable bilaterally.  The 
examiner gave an impression of chronic tibialis anticus 
strain, bilateral.  The examiner could detect no objective 
evidence of weakness, incoordination, fatiguability or loss 
of motion due to the veteran's disabilities.  He was unable 
to estimate the range of motion, the amount of pain or 
functional capacity during a flare-up without resorting to 
speculation.

A VA progress note dated in May 2005 showed that the veteran 
was having some pain in his anterior shins, that he had been 
walking a bit more than usual, and that he had had previous 
problems with shin splints.

Under the criteria for diagnostic code 5262, impairment of 
the tibia and fibula, it is provided that a 10 percent rating 
requires malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating requires malunion of 
the tibia and fibula with moderate knee or ankle disability.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5262 (2005).

There is no evidence of malunion of the tibia or fibula with 
slight knee or ankle disability and there is no evidence to 
suggest that shin splints caused any knee or ankle 
disability.  The only manifestation appears to be complaints 
of pain on prolonged standing or walking; however, this does 
not meet the requirements for a compensable rating.  
38 C.F.R. § 4.31.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2001, August 2004 and April 2005.  The April 2005 
letter satisfied element (1) by informing the veteran that 
evidence showing that his lumbar disc disease had increased 
in severity was necessary to substantiate his claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, that VA would provide an examination should VA 
determine one is necessary to decide his claim, and that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Finally, the April 2005 letter 
satisfied element (3) by informing the veteran that it is his 
responsibility to make sure  that VA receives all requested 
records that are not in the possession of a federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
May 2005 letter contained a specific request send any 
evidence in his possession that pertained to his claim to VA.  
In addition, he was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a July 2005 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased evaluation for shin splints, 
currently rated as 0 percent disabling (noncompensable), is 
denied.



____________________________                      
____________________________
           A. P. SIMPSON                                               
CONSTANCE TOBIAS
   Acting Veterans Law Judge                                        
Veterans Law Judge
   Board of Veterans' Appeals                                    
Board of Veterans' Appeals


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


